Citation Nr: 1242983	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1984 and January 1989 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The Board finds that the issue of entitlement to service connection for urinary incontinence has been raised by the record, to include the September 2008 VA examination and addendum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's epididymitis has been manifested by chronic testicular pain requiring continuous intensive management, to include long-term drug therapy, with a history of spermatic cord block procedures; it has not been manifested by testicular removal, testicular atrophy, presence of a tubercular infection, or poor renal function.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for epididymitis have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim on appeal has arisen from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran and his wife's written statements are of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In addition, the Veteran was afforded an appropriate VA examination in connection with his claim.  The Board finds that the examination was adequate, in that the exam was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Initial Rating

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected epididymitis.

Legal Criteria

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.
Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected epididymitis is currently assigned a noncompensable disability evaluation effective July 1, 2007 under the Rating Schedule at 38 C.F.R. § 4.115b, Diagnostic Code 7525.

As relevant to this case, epididymitis is defined as the "inflammation of the epididymitis," which is the "elongated cordlike structure along the posterior border of the testis."  Orchialgia (or orchalgia) is defined as "pain in a testis."  Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis; also called orchiepididymitis."  Dorland's Illustrated Medical Dictionary, 639, 1353 (31st ed. 2007).

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated under the criteria for urinary tract infections or, where applicable, as a tubercular infection, rated in accordance with 38 C.F.R. §§ 4.88b (ratings for infectious diseases, immune disorders, and nutritional deficiencies) or 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968).  38 C.F.R. § 4.115b, Diagnostic Code 7525.  The Board notes that the provisions for tubercular infections are not applicable in this case, as the record does not indicate such a diagnosis.

Under 38 C.F.R. § 4.115a, which provides the rating criteria for urinary tract infections, a 10 percent evaluation is assigned for a disorder requiring long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent evaluation is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Where poor renal function is shown, the evaluation is assigned under the rating criteria for renal dysfunction.

Analysis

By way of background, the Veteran's service treatment records (STRs) reflect a history of treatment for right testicular pain described as a dull ache following an April 2002 vasectomy, with an in-service diagnosis of chronic orchalgia.  The Veteran was treated with Neurontin, a pain medication, beginning in 2003, which he stopped taking in August 2004 due to undesired mood changes.  In 2005 and 2006, he underwent a series of spermatic cord block injection procedures in an attempt to alleviate his recurrent pain.

In his February 2007 pre-discharge claim, the Veteran noted his ongoing pain in the right testicular area.  A subsequent March 2008 written submission notes that pain persisted, despite numerous previous treatment attempts.

The Veteran was afforded a VA examination in September 2008, during which he complained of a near-constant, dull ache in his right scrotal and testicular area, which caused him to wake up at night twice per month.  He reported no impotence but reported an occasional burning, pinching sensation after sexual intercourse.  On physical examination, rectal findings were normal, with no hemorrhoids, fissures, or masses; examination of the prostate and penis were within normal limits.  Examination of the testicles was abnormal, revealing a tender right epididymis.  The examiner noted that the Veteran recalled a scar at the base of the penile/scrotal area from the vasectomy; the examiner was unable to detect the scar during examination.  The diagnosis was epididymitis (chorditis), with subjective factor of right testicle pain and objective factors of tenderness and pain, duplicating the chief complaints.  An addendum to the examination report notes that epididymitis was a residual of the Veteran's vasectomy.

In the April 2009 notice of disagreement and a July 2009 written submission thereafter, the Veteran reported that while use of Neurontin and injection therapy provided temporary relief of symptoms, he continued to experience pain.

A July 2009 written statement from the Veteran's wife notes the Veteran's continuous complaints of pain since the time of his surgery, including his difficulty sleeping at times, discomfort following intercourse, and multiple courses of treatment.  She also reported the Veteran's mood change during the time period he took the Neurontin and how she asked him to discontinue the medication because of this side effect.

A July 2009 written submission from the Veteran's private doctor (Dr. J) shows treatment for complaints of right testicular pain.  On examination, the physician noted that there were no findings that would account for the pain; such chronic pain was a known potential side effect of the vasectomy procedure.  At that time, the physician did not have a specific recommendation to alleviate the Veteran's symptoms other than repeating previous treatments (i.e., medications and spermatic cord blocks).

A January 2010 written submission from another private doctor (Dr. K) shows continuing treatment for right testicular pain.  On physical examination, a review of systems was basically normal, with the genital exam revealing bilateral descended testicles with a normal circumcised penis.  The right epididymis was felt to be normal.  The diagnosis was unspecified right orchialgia, for which a trial of Celebrex was prescribed.  The physician noted that following a month on this medication, the pain did not resolve.  A subsequent ultrasound revealed a small hydrocele on the right side, with the remainder of the exam unremarkable.  Moving forward, the physician recommended either another series of cord block injections or taking Aleve or Advil at the time of flare-ups.
In the Veteran's February 2010 substantive appeal (VA Form 9), he indicated that his chronic pain resulted in functional limitation, as it occasionally increased to a level that affected his sleep and sexual intercourse.

Based on the above evidence, the Board finds that the current disability picture for the Veteran's epididymitis meets the criteria for a compensable, 30 percent evaluation.  Throughout the period on appeal, the Veteran's epididymitis has been manifested by symptoms of chronic pain requiring continuous intensive management, to include long-term drug therapy, with a history of spermatic cord block procedures.

The Board specifically notes the challenges the Veteran has encountered in attempts to relieve his pain with medication, including the recent ineffectiveness of Celebrex, as well as injection procedures during service, now recommended by his current physicians.  Even with use of these treatments, the Veteran has credibly reported that relief of symptoms has been temporary.  The record, including the written statement from the Veteran's wife, also shows the functional impairment related to the Veteran's epididymitis, in that it has interfered with his sleeping and sexual intercourse habits.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Veteran competent to report as to symptoms he experiences and their history).  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent evaluation is met for the appeal period, and the Veteran's claim is granted.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code pertaining to dysfunctions of the genitourinary system provides a basis for a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, at this point, the Veteran's service-connected epididymitis does not include any etiologically-related components to include removal of a testicle(s), atrophy of the testicle(s), diagnosis of a tubercular infection, or poor renal function.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524.


Extra-Schedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the maximum schedular evaluation in this case is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's epididymitis.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.



ORDER

Entitlement to an initial evaluation of 30 percent for epididymitis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


